*1038OPINION.
Milliken :
Our findings of fact result from the admission by respondent of the allegations of fact set forth in the petition filed in this cause. Petitioners filed a joint Federal income-tax return for the calendar year 1925, and seek by this proceeding to have us hold that the respondent was in error in refusing to accept amended income-tax returns which were subsequently tendered to the respondent. We have decided the identical question adversely to the iieti-tioners’ contentions in R. Downes, Jr., 5 B. T. A. 1029, and William A. Buttolph, 7 B. T. A. 310. See also Buttolph v. Commissioner of Internal Revenue, 29 Fed. (2d) 695, and Grant v. Rose, 24 Fed. (2d) 115.

Judgment will Toe entered for the respondent.